Title: To George Washington from Marie-Adrienne-Françoise de Noailles, marquise de Lafayette, 19 November 1780
From: Lafayette, Marie-Adrienne-Françoise de Noailles, marquise de
To: Washington, George


                        

                            
                            My dear General
                            Light Camp November the 19th 1780
                        
                        Clel Smith having Rode All Night Return’d this Morning at four o’clock from Elizabeth town and gave me the
                            following Account of his journey.
                        he first Saw the doctor—whom I wanted to Employ;who told him that Every one of the Men Arriv’d from England
                            had been Reimbark’d Again a few days ago—that he Saw himself Many of them Going on Board—that he thinks Gal philips will
                            have the Command—he went in Again last Night and from him I will get pretty Accurate intelligences By the 21st or 22d—Clel Smith has fix’d a new Chain through a Gentleman in Elizabeth town; who told him the Same thing as the
                            doctor, and Added that Mr lenox a British d. Commissary of prisoners had Confidentially told a friend that there was an
                            embarkation going on—lenox’s private opinion was that they were going to possess the heights of Wilmington—I don’t Believe
                            Mr lenox’s plan of Campaign, Unless, there is a treaty going on, and they Want to have a footing Every Where—But it Seems
                            my informants of Yesterday were Mistaken, which I Attribute to the precaution the Ennemy take of embarking theyr troops
                            from the points of Staten and long island.
                        the Ennemy have Not a Mouth full of forage for theyr horses upon Staten island—they have been very particular
                            in inquiring about the State of forage, hay, grain &c. in the Neighbourood of Elizabeth town and Newark—so that
                            they are expected to Come out.
                        Gal Smith is Gone to England—Skinner Commands on the island.
                        This is, my dear General, what I Could get since our Conversation of Yesterday, and these Accounts Seem more
                            favorable than the last ones.
                        
                            Lafayette
                        
                        
                            P.S. Clel Smith Repeats in very strong terms what I wrote last morning concerning the provisions that
                                are Carried in to the Ennemy.
                        

                    